                         Case 1:18-cv-00127-JRH-BKE Document 39 Filed 09/24/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  JOE HAND PROMOTIONS, INC.,

                                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 118-127

                  VONCELLIES A. ALLEN, individually and d/b/a Level 9
                  Sports Bar & Grill; and EURL KITTLES,

                                             Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated September 24, 2020, Plaintiff's application for attorney's fees

                    and costs are GRANTED IN PART, in the total amount of $5,227.53. Plaintiff's claims under the

                    Communications Act of 1934 are DISMISSED. Judgment is hereby ENTERED in favor of Plaintiff

                    and against Defendants Allen and Kittles in the amount of $10,400.00, jointly and severally, with

                    Defendant Kittles liable for an additional $3,000.00 as ordered by the Court on March 19, 2020.

                    This case stands CLOSED.




           09/24/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
